Citation Nr: 0902595	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-06 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to special monthly compensation on account of the 
need for the aid and attendance of another, or being 
housebound.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1943.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Providence, Rhode Island, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A motion to advance the case on the Board's docket has been 
granted.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking special monthly compensation on 
account of the need for the aid and attendance of another, or 
being housebound.  One of the primary contentions regarding 
eligibility for this benefit is that he requires the aid and 
attendance of another because of significant dizziness.  
Service connection has been denied for vestibular 
dysfunction, which has been indicated as the cause of the 
dizziness.  The record indicates that a service connection 
claim was filed, denied, a notice of disagreement was filed, 
and a statement of the case was issued.  The case then 
appears to have been sent to the Board.  The record before 
the Board does not include a substantive appeal on that 
issue.  As noted, the case was sent to the Board shortly 
after the statement of the case was filed.

In the notice of disagreement on that issue, it was requested 
that prior to entry of a final decision, there be time 
allowed to submit additional evidence on that and the SMC 
issue.  While there is no additional evidence added to the 
current record, in view of the need to fully develop the 
service connection issue, and potentially obtain additional 
records on the SMC issue, further development is indicated.  
Reportedly, in March 2007, it was indicated that the veteran 
was going to see his VA physician with reference to the SMC 
claim.  VA should attempt to obtain those records.

In view of the development thus far, the matter of service 
connection for vestibular dysfunction is inextricably 
intertwined with the issues before the Board.  Review of a VA 
compensation examination that was conducted in November 2006 
shows that any attempt to relate the veteran's chronic 
vestibular dysfunction and his longstanding service connected 
mixed conductive and sensorineural hearing loss would be 
speculative without special vestibular testing that was not 
available.  Apparently this facility was not equipped to 
conduct the testing.  It is unclear whether it could be done 
on a fee basis contract.  Where testing recommended in an 
examination report is not performed, the examination is 
considered to be inadequate for rating purposes.  Green v 
Derwinski, 1 Vet. App. 121 (1991).  The Board believes that 
this intertwined issue, which is the main contention of the 
veteran, must be fully adjudicated prior to the adjudication 
of the special monthly compensation issues.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ascertain the precise 
nature of the special vestibular testing 
recommended by the VA examiner in November 
2006 and arrange for the veteran to undergo 
such testing, if practicable.  The examiner 
should be requested to render an opinion 
regarding whether it is at least as likely as 
not (probability 50 percent of more) that the 
vestibular dysfunction disorder is related to 
his service connected hearing loss.  The 
claims folder should be made available for 
review in connection with this examination.  
The examiner should provide complete 
rationale for all conclusions reached.  If 
not practicable, the precise reasons should 
be specified.

2.  The RO/AMC should contact the appellant 
and seek information concerning any private 
or VA treatment that has been rendered on 
these matters since early 2007.  To the 
extent identified attempts should be made to 
obtain available records.  If for some reason 
records cannot be obtained, the record should 
contain documentation concerning the attempts 
made to obtain records.

3.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he and his representative should be 
provided with a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should be 
given an opportunity to respond to the SSOC 
prior to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

